KRUEGER, Judge.
The conviction is for the unlawful possession of marihuana, a narcotic drug. The punishment assessed is confinement in the state penitentiary for a term of two years.
Accompanying the record is the written motion of the appellant, duly verified, requesting the privilege of withdrawing his appeal. The request is granted and the appeal is dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.